                           UNITED STATES DISTRICT COURT
                              DISTRICT OF MINNESOTA


Abraham Embaye,                                      File No. 19-cv-2794 (ECT/ECW)

              Plaintiff,

v.                                                  ORDER ACCEPTING REPORT
                                                     AND RECOMMENDATION
Elizabeth Scoggin,

           Defendant.
________________________________________________________________________

       Magistrate Judge Elizabeth Cowan Wright issued a Report and Recommendation

on January 30, 2020.        ECF No. 6.     No party has objected to that Report and

Recommendation, and it is therefore reviewed for clear error. See Fed. R. Civ. P. 72(b);

Grinder v. Gammon, 73 F.3d 793, 795 (8th Cir. 1996) (per curiam). Finding no clear error,

and based upon all of the files, records, and proceedings in the above-captioned matter, IT

IS ORDERED THAT:

       1.    The Report and Recommendation [ECF No. 6] is ACCEPTED;

       2.     Plaintiff’s Complaint is DISMISSED WITHOUT PREJUDICE pursuant

to 28 U.S.C. § 1915(e)(2)(B); and

       3.    Plaintiff’s Application to Proceed in District Court Without Prepaying Fees

[ECF No. 2] is DENIED AS MOOT.



Dated: March 27, 2020                     s/ Eric C. Tostrud
                                          Eric C. Tostrud
                                          United States District Court
